            Case 2:20-cv-00236-RSM Document 45 Filed 09/14/20 Page 1 of 4




 1                                                                         Hon. Ricardo S. Martinez

 2

 3

 4

 5
                              UNITED STATES DISTRICT COURT
 6                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 7

 8     PAUL SCOTT, an individual,
                                                           NO. 2:20-cv-00236-RSM
 9                                        Plaintiff,
       v.                                                 STIPULATED MOTION AND
10                                                        ORDER FOR EXTENSION OF
       CALEB CARR, individually; and VITA                 CERTAIN DEADLINES
11     INCLINATA TECHNOLOGIES INC., a
       Delaware Corporation, as a nominal
12     Defendant,

13                                       Defendants.

14
            WHEREAS, on April 7, 2020, the Court issued an Order Setting Trial Date and Related
15
     Dates (Dkt. No. 27);
16
            WHEREAS, in Part B of the parties’ Joint Status Report and Discovery Plan the parties
17
     jointly represented to the Court the perceived difficulties in their scheduling needs due to the
18
     unprecedented effects of the COVID-19 pandemic and their commitment to work
19
     cooperatively with one another to accommodate each other during these unprecedented times
20
     (Dkt. No. 24);
21
            WHEREAS, due to the continued unprecedented effects of the COVID-19 pandemic,
22
     and the challenges and difficulties associated with conducting discovery while Washington’s
23

      STIPULATED MOTION AND ORDER FOR
      EXTENSION OF CERTAIN DEADLINES - 1
      Case No. 2:20-cv-00236-RSM
            Case 2:20-cv-00236-RSM Document 45 Filed 09/14/20 Page 2 of 4




 1   stay-at-home order was in effect and while each parties’ attorneys’ physical offices continues

 2   to remain closed as of present, the parties believe that a change to the dates and schedule

 3   previously set by the Court and agreed to by the parties is necessary;

 4          WHEREAS, the parties have agreed to extend certain deadlines due to the due to the

 5   challenges and difficulties associated with conducting discovery and other impacts associated

 6   with COVID 19;

 7          WHEREAS, the parties believe that the Court is well acquainted with the circumstances

 8   of this national health emergency, and is more than likely aware of the general nature of the

 9   impact on law firms during this uncertain time; however, should the Court require declarations

10   explaining the impact of the COVID-19 pandemic of their respective counsel’s law firms, the

11   parties are more than willing to articulate specific circumstances supporting good cause for

12   this modification.

13          IT IS HEREBY STIPULATED AND AGREED by and through the undersigned

14   counsel for Plaintiff and Defendant, in accordance with LCR 7(d)(1) and 10(g), subject to the

15   approval of the Court, that trial be continued from April 5, 2021 to August 2, 2021 or as soonest

16   thereafter as the Court permits, and the deadlines in the shall be modified as set forth below:

17
       Event Title                                  Current Deadline          Proposed Amended
18                                                                            Deadline

19     JURY TRIAL DATE                              April 5, 2021             August 2, 2021
       All Motions Related to non-expert            November 6, 2020          January 27, 2021
20     Discovery must be filed by (see LCR
       7(d)
21      Disclosure of Expert Testimony under        (expert disclosures:      March 5, 2021
       FRCP 26(a)(2)                                October 7, 2020;
22
       Discovery Completed by                       December 7, 2020          April 30, 2021
23

      STIPULATED MOTION AND ORDER FOR
      EXTENSION OF CERTAIN DEADLINES - 2
      Case No. 2:20-cv-00236-RSM
           Case 2:20-cv-00236-RSM Document 45 Filed 09/14/20 Page 3 of 4




 1    All dispositive motions must be            January 5, 2021        May 7, 2021
      filed by and noted on the motion
 2    calendar no later than the fourth Friday
      thereafter
 3    (see LCR 7(d))

 4    Mediation per LCR 39.1(c)(3), if           February 19, 2021      June 18, 2021
      requested by the parties, held no later
 5    than

 6    All motions in limine must be filed by     March 8, 2021          July 9, 2021
      and noted on the motion calendar no
 7    later than the THIRD Friday thereafter

 8    Agreed pretrial order due                  March 24, 2021         July 21, 2021

 9    Pretrial conference to be scheduled by
      the Court.
10
      Trial briefs, proposed voir dire questions, March 31, 2021        July 28, 2021
11    jury instructions, neutral statement of
      the case, and trial exhibits due
12

13         DATED this 11th day of September, 2020.

14    TOMLINSON BOMSZTYK RUSS                        BETTS PATTERSON MINES

15
      By: /s/ Blair M. Russ                          By: /s/ Anne Cohen (w/permission)
16    Abagail Staggers, WSBA No. 43962               Anne Cohen, WSBA No. 41183
      Blair M. Russ, WSBA No. 40374                  Betts Patterson Mines
17    1000 Second Avenue, 3660                       111 SW 5th Avenue, Suite 3650
      Seattle, WA 98104                              Portland, Oregon 97204
18    Phone: (206) 621-1871                          Phone: (503) 961-6540
      Fax: (206) 621-9907                            Fax: (503) 961-6339
19    Email: azs@tbr-law.com                         Email: acohen@bpmlaw.com
              bmr@tbr-law.com
20
      Attorneys for Plaintiff Scott                Attorney for Defendants Carr and Vita
21

22

23

     STIPULATED MOTION AND ORDER FOR
     EXTENSION OF CERTAIN DEADLINES - 3
     Case No. 2:20-cv-00236-RSM
            Case 2:20-cv-00236-RSM Document 45 Filed 09/14/20 Page 4 of 4




 1                                       ORDER

 2          Based on the foregoing, IT IS SO ORDERED.

 3
            DATED this 14th day of September, 2020.
 4

 5

 6
                                              RICARDO S. MARTINEZ
 7                                            CHIEF UNITED STATES DISTRICT JUDGE

 8
     Presented by:
 9
     TOMLINSON BOMSZTYK RUSS
10

11   By: /s/ Blair M. Russ
     Abagail Staggers, WSBA No. 43962
12   Blair M. Russ, WSBA No. 40374
     1000 Second Avenue, 3660
13   Seattle, WA 98104
     Phone: (206) 621-1871
14   Fax: (206) 621-9907
     Email: azs@tbr-law.com
15           bmr@tbr-law.com

16   Attorneys for Plaintiff Scott

17   BETTS PATTERSON MINES

18
     By: /s/ Anne Cohen (w/permission)
19   Anne Cohen, WSBA No. 41183
     Betts Patterson Mines
20   111 SW 5th Avenue, Suite 3650
     Portland, Oregon 97204
21   Phone: (503) 961-6540
     Fax: (503) 961-6339
22   Email: acohen@bpmlaw.com

23   Attorney for Defendants Carr and Vita

      STIPULATED MOTION AND ORDER FOR
      EXTENSION OF CERTAIN DEADLINES - 4
      Case No. 2:20-cv-00236-RSM
